NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10083

                Plaintiff-Appellee,             D.C. No. 3:16-cr-08094-DJH

 v.
                                                MEMORANDUM*
AMOS BOONE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Amos Boone appeals from the district court’s judgment and challenges his

guilty-plea conviction and 24-month sentence for assault resulting in serious bodily

injury, in violation of 18 U.S.C. §§ 113(a)(6), 1153. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Boone’s counsel has filed a brief stating that there



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Boone the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Boone waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                   17-10083